 Case 2:20-cv-00659-DSF-PJW Document 62 Filed 06/19/20 Page 1 of 1 Page ID #:401

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV20-00659-DSF(PJWx)                                           Date      June 19, 2020
 Title            Washington Federal Bank v. Mark Gerold, et al.




 Present: The                    PATRICK J. WALSH, U.S. MAGISTRATE JUDGE
 Honorable
                      Erica Valencia                                         Recorder 6/19/20
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                        James Ramos                                         Joshua D. Stadtler
                                                                            Lori Herbst, Pro Se
 Proceedings:                 Telephonic Settlement Conference

      The case is called and appearances are made. The parties and their lawyers met with Magistrate
Judge Walsh. The parties are unable to reach a settlement of the case.




                                                                                           5       :       00
                                                               Initials of Preparer   ev


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
